DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 7-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the generation of hydrogen gas using the structures shown in the specification as filed, does not reasonably provide enablement for photoionization of water to hydrogen ions and oxygen ions.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.  In making the rejection for enablement, the Office acknowledges the requirements set forth in In re Wands as set forth in MPEP § 2164.01.  Here, the Office deems factors (C) “the state of the prior art” and (F) “the amount of direction provided by the inventor” as being the factors which most weigh on the Office’s decision to make the rejection.  
Regarding factor (C) the state of the prior art, the Office points to various prior art references cited herewith, in particular Sokolov et al (“Photolysis of Liquid Water at 1849 Å”), Marsalek et al (“Chasing charge localization and chemical reactivity following photoionization in liquid water”), and Wang et al (“Two-photon dissociation of water: A new OH source for spectroscopic studies”).  The totality of these references show that subjecting water (H2O) molecules to irradiation by ultraviolet light resulted in formation of monatomic hydrogen (H) and hydroxyl (OH) radicals, not hydrogen ions and oxygen ions.  Thus, the state of the prior art supports the conclusion that the alleged production of hydrogen ions and oxygen ions is not expected.
Regarding factor (F) the amount of direction provided by the inventor, the Office considers the fact that Applicant describes the system utilized for generation of hydrogen and oxygen gases, but fails to provide evidence showing atomic level determination of the presence of oxygen ions and hydrogen ions when subjecting water molecules to ultraviolet radiation.  
Thus, in view of the state of the prior art that conducting atomic level analysis of the products of bombardment of water molecules with ultraviolet radiation showing the generation of monatomic hydrogen and hydroxyl radicals compared to the absence of atomic level analysis by the inventor and merely assertions by the inventor that the ultraviolet radiation generated hydrogen ions and oxygen ions, the balance of evidence at this time weighs in favor of holding the instant claims as lacking enablement for the scope of the ultraviolet radiation ionizing the liquid water or water vapor into hydrogen ions and oxygen ions.  Note that the claims are enabled with respect to the formation of hydrogen gas and oxygen gas at the cathode and anode, respectively, through the use of the power source.
	The Office notes that all claims are subject to this rebuttal presumption of lacking enablement for the formation of hydrogen ions and oxygen ions.  For purposes of further meaningful examination, the Office will assume that the claim limitations relating to formation of hydrogen ions and oxygen ions are merely descriptive of the dissociation of water molecules by the ultraviolet radiation.  
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high intensity ultraviolet source” in claim 8 is a relative term which renders the claim indefinite. The term “high intensity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of further examination, “high intensity ultraviolet radiation source” will be interpreted to mean any ultraviolet radiation source capable of performing photolytic dissociation of water.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 10, 11, 14-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno et al (US 2012/0168318) in view of Hawkins (US 4,957,610), Austin (US 2005/0178670), Sokolov et al (“Photolysis of Liquid Water at 1849 Å“) and Hoch et al (US 2015/0068915).
Ueno et al teach (see figs. 9A-9D, paragraphs [0187]-[0194]) a hydrogen generating cell system that included:
an anode (2) and a cathode (3) separated by a channel (12) comprising liquid water, wherein the anode and the cathode are both porous;
an ultraviolet radiation source (7) positioned to emit ultraviolet radiation in the direction either from the anode to the cathode (fig. 9A, 9B) or the cathode to the anode (fig. 9C, 9D) and through the channel comprising liquid water; and,
a gas chamber (31) suitable for (capable of ?) collection of hydrogen gas position adjacent to and in fluid communication with the cathode and comprising the hydrogen gas generated by the system.
Ueno et al fail to teach (1) a power source electrically connected to the anode and the cathode, (2) the ultraviolet radiation emitting radiation that ionizes (dissociates?) the water, (3) a membrane associated with the cathode and configured between the anode and the cathode to allow hydrogen gas generated to pass therethrough while preventing the liquid water from passing therethrough, or (4) the cathode induces migration of cations (hydrogen ions) and the anode induces migration of anions (oxygen ions).  
Regarding (1), Ueno et al implies that sufficient current is generated by the use of photoactive materials in the anode or cathode and thus does not include a power source electrically connected to the anode and the cathode.  However, it was known in the prior art as evidenced by Hawkins, see figs. 2 and 3 and paragraph spanning cols. 2 and 3, that in the field of hydrogen generating cells using photoactive electrodes, that it may be necessary to supplement the photogenerated current with a low voltage direct current source to impress a voltage of about 1.5-2.0 volts across the electrodes.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have added a power source electrically connected to the anode and the cathode of Ueno et al as suggested by Hawkins, for the purpose of supplementing the photogenerated electric current of Ueno et al.  
Regarding (2) and (4), Ueno et al teach using sunlight as the ultraviolet radiation source, but fails to disclose the ultraviolet radiation source effecting photodissociation and/or photoionization of the water.  Austin teaches (see abstract, fig. 2, paragraphs [0024], [0036], [0037] and [0040]) using a combination of photolysis with electrolytic anode and cathode to both dissociate water into hydrogen and oxygen via photolysis as well as to separate the hydrogen and oxygen by the applied electric field by attracting the hydrogen towards the cathode and the oxygen towards the anode.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the teachings of Ueno et al with the teachings of Austin by adding a radiation source capable of conducting photolysis to photolyze the water present in the channel (12) of Ueno et al to combine the electrolysis effect of Ueno with the photolysis effect of Austin as taught by Austin to increase the production of hydrogen.  Note that Austin teaches that the electrolytic anode and cathode induced migration of ions/products through the electric field as claimed.  
The Office notes that Austin teaches (see paragraph [0026]) using a near-infrared radiation source, but also notes that the lensing refraction was done to “effectively reduc[e] the wavelength of a near-infrared light source to the UV range”.  Sokolov et al teach (see title, abstract) that photodissociation of water was capable by applying ultraviolet radiation of 184.9 nm wavelength.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have substituted a radiation source capable of delivering wavelengths of ultraviolet radiation (e.g. 184.9 nm) that were effective at conducting photodissociation of water molecules as taught by Sokolov et al in place of the near-infrared radiation source taught by Austin when adapting the combination of Ueno et al and Austin due to the inability to add the lensing effect of Austin to the reactor cell of Ueno et al. 
Regarding (3), Hoch et al teach (see abstract, fig. 1, and paragraph [0049]) in the field of photoelectrolysis of water to produce hydrogen and oxygen, interposing a membrane between the anode and cathode to prevent mixing of the product hydrogen and oxygen gases as well as preventing the reverse reaction that consumed the hydrogen and oxygen to give water.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided a membrane between the anode and cathode of Ueno et al to prevent mixing of the product hydrogen and oxygen gases as well as preventing the reverse reaction that consumed the hydrogen and oxygen to give water.  
Regarding claim 2, the hydrogen generating cell of Ueno et al providing radiation to and through the channel positioned between the anode and cathode.
Regarding claim 3, Ueno et al and Austin teach that the radiation passes through water or water vapor (figs. 9A-9D of Ueno et al).  The Office is interpreting the water as being a medium that splits i.e. refracts UV light into different wavelengths (see e.g. “Refraction,” Encyclopedia Britannica and Daimon et al as references for water refracting light/UV), and where the water/splitting medium is positioned so as to split the emitted ultraviolet radiation into a plurality of rays. 
Regarding claim 4, the electrolytic solution of Ueno et al is described as being water as a main component (paragraph [0242]), and thus included fresh water.
Regarding claim 5, Ueno et al teach a gas chamber (21) suitable for (capable of) collection of oxygen gas positioned adjacent to and in fluid communication with the anode (2) and comprising oxygen gas generated by the device.
Regarding claim 8, Sokolov et al teach (see fig. 1) using an ultraviolet radiation source capable of conducting the photolytic dissociation of water into hydrogen and oxygen.  
Regarding claim 10, Sokolov et al teach using ultraviolet radiation with a wavelength of 184.9 nm.
Regarding claim 21, Austin suggests performing the photolysis on water vapor instead of liquid water.
Regarding claim 11, see above with respect to the rejection of claim 1.
Regarding claims 14 and 15, it would have been obvious to one of ordinary skill in the art at the time of filing to have added tanks for storing the generated hydrogen gas and oxygen gas to the system of Ueno et al to permit collection of the hydrogen and oxygen for later use.
Regarding claim 16, it would have been obvious to one of ordinary skill in the art at the time of filing to have duplicated the cell structure of Ueno et al as modified above to create a stack of cells for the purpose of increasing the production capacity of the system.
Regarding claim 17, Ueno et al teach (see figs. 9A-9D, paragraphs [0187]-[0194]) a method of generating hydrogen comprising: providing a hydrogen generating cell system that included:
an anode (2) and a cathode (3) separated by a channel (12) comprising liquid water, wherein the anode and the cathode are both porous;
an ultraviolet radiation source (7) positioned to emit ultraviolet radiation in the direction either from the anode to the cathode (fig. 9A, 9B) or the cathode to the anode (fig. 9C, 9D) and through the channel comprising liquid water; and,
a gas chamber (31) suitable for (capable of ?) collection of hydrogen gas position adjacent to and in fluid communication with the cathode and comprising the hydrogen gas generated by the system; and, emitting the ultraviolet radiation from the anode to the cathode or from the cathode to the anode and through the channel.
Ueno et al fail to teach (1) a power source electrically connected to the anode and the cathode, (2) the step of providing ultraviolet radiation emitting radiation that ionizes the water, (3) a membrane associated with the cathode and configured between the anode and the cathode to allow hydrogen gas generated to pass therethrough while preventing the liquid water from passing therethrough, or (4) the cathode induces migration of cations (hydrogen ions) and the anode induces migration of anions (oxygen ions).  
Regarding (1), Ueno et al implies that sufficient current is generated by the use of photoactive materials in the anode or cathode and thus does not include a power source electrically connected to the anode and the cathode.  However, it was known in the prior art as evidenced by Hawkins, see figs. 2 and 3 and paragraph spanning cols. 2 and 3, that in the field of hydrogen generating cells using photoactive electrodes, that it may be necessary to supplement the photogenerated current with a low voltage direct current source to impress a voltage of about 1.5-2.0 volts across the electrodes.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have added a power source electrically connected to the anode and the cathode of Ueno et al as suggested by Hawkins, for the purpose of supplementing the photogenerated electric current of Ueno et al.  
Regarding (2) and (4), Ueno et al teach using sunlight as the ultraviolet radiation source, but fails to disclose the ultraviolet radiation source effecting photodissociation and/or photoionization of the water.  Austin teaches (see abstract, fig. 2, paragraphs [0024], [0036], [0037] and [0040]) using a combination of photolysis with electrolytic anode and cathode to both dissociate water into hydrogen and oxygen via photolysis as well as to separate the hydrogen and oxygen by the applied electric field by attracting the hydrogen towards the cathode and the oxygen towards the anode.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the teachings of Ueno et al with the teachings of Austin by adding a radiation source capable of conducting photolysis to photolyze the water present in the channel (12) of Ueno et al to combine the electrolysis effect of Ueno with the photolysis effect of Austin as taught by Austin to increase the production of hydrogen.  Note that Austin teaches that the electrolytic anode and cathode induced migration of ions/products through the electric field as claimed.  
The Office notes that Austin teaches (see paragraph [0026]) using a near-infrared radiation source, but also notes that the lensing refraction was done to “effectively reduc[e] the wavelength of a near-infrared light source to the UV range”.  Sokolov et al teach (see title, abstract) that photodissociation of water was capable by applying ultraviolet radiation of 184.9 nm wavelength.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have substituted a radiation source capable of delivering wavelengths of ultraviolet radiation (e.g. 184.9 nm) that were effective at conducting photodissociation of water molecules as taught by Sokolov et al in place of the near-infrared radiation source taught by Austin when adapting the combination of Ueno et al and Austin due to the inability to add the lensing effect of Austin to the reactor cell of Ueno et al. 
Regarding (3), Hoch et al teach (see abstract, fig. 1, and paragraph [0049]) in the field of photoelectrolysis of water to produce hydrogen and oxygen, interposing a membrane between the anode and cathode to prevent mixing of the product hydrogen and oxygen gases as well as preventing the reverse reaction that consumed the hydrogen and oxygen to give water.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided a membrane between the anode and cathode of Ueno et al to prevent mixing of the product hydrogen and oxygen gases as well as preventing the reverse reaction that consumed the hydrogen and oxygen to give water.  
Regarding claims 18 and 19, Ueno et al teach (see paragraph [0342]) that the hydrogen and oxygen gases can be collected and that the hydrogen gas passed through the cathode (3) and the oxygen gas passed through the anode (2).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ueno et al (US 2012/0168318) in view of Hawkins (US 4,957,610), Austin (US 2005/0178670), Sokolov et al (“Photolysis of Liquid Water at 1849 Å“) and Hoch et al (US 2015/0068915) as applied to claim 1 above, and further in view of Kotzeva et al (US 2009/0008261 A1).
Regarding claim 7, Ueno et al, Hawkins , Austin, Sokolov et al and Hoch et al fail to teach a second membrane.
In the same field of endeavor (electrolysis cells generating hydrogen and oxygen), Kotzeva et al teaches a membrane electrode assembly having a first gas-permeable-liquid impermeable membrane and a second gas-permeable-liquid impermeable membrane passing oxygen through (Figs. 1-4 parts 20 and 80 respectively, para. 0044-0045, 0065-0067) or in an alternative embodiment, a membrane electrode assembly having a first gas-permeable-liquid impermeable membrane passing hydrogen through and a second gas-permeable-liquid impermeable membrane passing oxygen through (Fig. 7 parts 42 and 80 respectively, para. 0080).  Kotzeva et al teaches that this allows generation of oxygen without passing water to the vent of the oxygen gas (para. 0064) and e.g. collection of the hydrogen for further reaction (para. 0065, Figs. 1-4) or venting hydrogen gas without an influx of air [and atmospheric contaminants] to the cathode (para. 0080-0081).  
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to modify the system of Ueno et al and Hoch et al by adding a second gas-permeable-liquid impermeable membrane passing oxygen through, as taught by Kotzeva et al, as this allows generation of oxygen without passing water to the vent of the oxygen gas (para. 0064).  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ueno et al (US 2012/0168318) in view of Hawkins (US 4,957,610), Austin (US 2005/0178670), Sokolov et al (“Photolysis of Liquid Water at 1849 Å“) and Hoch et al (US 2015/0068915) as applied to claim 1 above, and further in view of McCutchen et al (US 2009/0159461).
Ueno et al fail to teach wherein the anode and the cathode are cylinders comprising vanes to define the channel as a spiral passage for the liquid water or the water vapor.
In the same field of endeavor, McCutchen teaches a power generator (abstract, paragraph 10) wherein the anode and the cathode are cylinders (paragraph 47, cylinder electrodes as workspaces) comprising vanes to define the channel as a spiral passage for the liquid water or the water vapor (see figure 3, a cylinder 4 with vanes 6 for producing a spiral passage, when moving, for the fluid within the workspace, paragraphs 117-118; paragraph 112, purification of water, therefore water as the fluid).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ueno et al and with the teaching of McCutchen for the purpose of controlling the flow of the fluid (McCutchen, paragraph 116).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ueno et al (US 2012/0168318) in view of Hawkins (US 4,957,610), Austin (US 2005/0178670), Sokolov et al (“Photolysis of Liquid Water at 1849 Å“) and Hoch et al (US 2015/0068915) as applied to claim 11 above, and further in view of Anderson (US 2010/0005809 A1). 
Regarding claim 12, Ueno et al fail to teach the hydrogen generating system comprising: a turbine in fluid communication with the channel such that non-ionized liquid water or water vapor leaving the channel is configured to operate the turbine.
In the same field of endeavor, Anderson teaches a device for producing hydrogen (abstract) wherein the water vapor leaving the device is configure to operate a turbine (see claims 1 and 4; producing the hydrogen and oxygen, burning them to product water vapor, the water vapor configured to operate a turbine outside of the device).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ueno et al with the teaching of Anderson for the purpose of improving the efficiency of the device (Anderson, paragraph 13).
Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno et al (US 2012/0168318) in view of Hawkins (US 4,957,610), Austin (US 2005/0178670), Sokolov et al (“Photolysis of Liquid Water at 1849 Å“) and Hoch et al (US 2015/0068915) as applied to claims 11 and 17, respectively, above, and further in view of Deng et al (US 2005/0205128 A1).
Ueno et al fail to teach the cell comprising: a tank in fluid communication with the channel such that non-ionized liquid water or water vapor leaving the channel is stored in the tank and/or a step of collecting the water leaving the channel.
In the same field of endeavor (photoelectrochemical systems) Deng et al teaches a system with collecting/recycling ports to recycle water through the system.  (para. 0074 Fig. 5)  Deng et al teaches that this allows the system to circulate water and drive gas bubbles out of the system. (para. 0074)
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to modify the system of Ueno et al by collecting/recycling water leaving the cell as taught by Deng et al, as this allows the system to circulate water and drive gas bubbles out of the system. (para. 0074)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 9:30am -6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY D WILKINS III/Primary Examiner, Art Unit 1794